NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   RUBEN ALEXIS GALVAN, Appellant.

                             No. 1 CA-CR 16-0195
                              FILED 4-11-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-101663-001
            The Honorable Virginia L. Richter, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Ballecer & Segal LLP, Phoenix
By Natalee E. Segal
Counsel for Appellant
                           STATE v. GALVAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1            Ruben Alexis Galvan-Ruiz (“Galvan”) appeals his conviction
of criminal damage and the resulting sentence. Galvan’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search of the
record, she found no arguable question of law that was not frivolous.
Galvan was given the opportunity to file a supplemental brief, but did not
do so. Counsel asks this court to search the record for reversible error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the
record, we affirm Galvan’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2              In November 2014, Galvan was helping his children into a car
when he opened the door into the passenger side of J.M.’s car, which was
in the adjacent parking space. A verbal exchange took place and J.M. backed
his car out of his parking space. Galvan then jumped on J.M.’s car, pounded
his fists into the hood, and kicked the fender. J.M. drove away and returned
home, while Galvan stayed in the shopping center parking lot. Both J.M.
and Galvan contacted the police and the witnesses present during the
incident gave statements. The parties stipulated at trial that the damage on
the car amounted to between $250 and $1000, but did not stipulate to the
amount of damage Galvan caused.

¶3             Galvan was indicted in February 2015, for one count of
criminal damage, a class 5 felony. However, due to the amount of damage
found on the vehicle, the State later moved to amend the indictment to a
class 1 misdemeanor, which the court granted. Because the indictment was
amended to a misdemeanor, a bench trial was conducted. The court found
Galvan guilty of criminal damage, but as a class 2 misdemeanor, finding
the State failed to prove the value of the damage caused by Galvan. At
sentencing, the court suspended Galvan’s sentence and placed him on
probation for a term of one year. Galvan timely appealed, and this court has



                                      2
                            STATE v. GALVAN
                            Decision of the Court

jurisdiction pursuant to Arizona Revised Statutes (“A.R.S.”) sections
12-120.21(A)(1), 13-4031, and -4033(A)(1).1

                                DISCUSSION

¶4             We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. Galvan was present and represented by counsel at all stages of the
proceedings against him. The record reflects the superior court afforded
Galvan all his constitutional and statutory rights, and the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
After the amendment to the indictment, it was appropriate for the court to
consider the charged offense a misdemeanor offense and conduct a bench
trial. See A.R.S. § 13-707(A)(1) (setting the maximum sentence for a class 1
misdemeanor at six months’ imprisonment); Derendal v. Griffith, 209 Ariz.
416, 422, ¶ 21 (2005) (a misdemeanor punishable by no more than six
months’ incarceration is presumed to be a petty offense that falls outside
the jury requirement). The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the verdict. Galvan’s sentence falls within the range prescribed
by law.

                               CONCLUSION

¶5             Galvan’s conviction and sentence are affirmed. After the filing
of this decision, defense counsel’s obligations pertaining to Galvan’s
representation in this appeal will end after informing Galvan of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On
the court’s own motion, Galvan has 30 days from the date of this decision
to proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA
1      Absent material revision after the date of an alleged offense, we cite
a statute’s or rule’s current version.


                                         3